IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 September 2016 Term
                                   _______________                       FILED
                                                                   September 23, 2016
                                     No. 15-0537                         released at 3:00 p.m.
                                                                       RORY L. PERRY II, CLERK
                                   _______________                   SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA

                             STATE OF WEST VIRGINIA,
                              Plaintiff Below, Respondent

                                          v.

                                     GARY A.,

                              Defendant Below, Petitioner


      ____________________________________________________________

                 Appeal from the Circuit Court of Mingo County

                   The Honorable Miki J. Thompson, Judge

                          Criminal Action No. 14-F-74


                                     AFFIRMED

      ____________________________________________________________

                             Submitted: September 14, 2016
                               Filed: September 23, 2016

James M. Cagle, Esq.                           Patrick Morrisey, Esq.
Charleston, West Virginia                      Attorney General
Counsel for the Petitioner                     David A. Stackpole, Esq.
                                               Assistant Attorney General
                                               Charleston, West Virginia
                                               Counsel for the Respondent


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.

JUSTICE LOUGHRY concurs and reserves the right to file a concurring opinion.
                            SYLLABUS BY THE COURT



             1.     “Collateral acts or crimes may be introduced in cases involving child

sexual assault or sexual abuse victims to show the perpetrator had a lustful disposition

towards the victim, a lustful disposition towards children generally, or a lustful

disposition to specific other children provided such evidence relates to incidents

reasonably close in time to the incident(s) giving rise to the indictment.” Syl. Pt. 2, in

part, Edward Charles L., 183 W.Va. 641, 398 S.E.2d 123 (1990).




                                            i
Chief Justice Ketchum:


              The Petitioner, Defendant below, Gary A.,1 appeals a March 10, 2015, jury

verdict of the Circuit Court of Mingo County finding him guilty on two counts of sexual

assault in the first degree and two counts of sexual assault by a person in a position of

trust.   On the facts presented in this case, we find the circuit court committed no

reversible error. Therefore, we affirm his March 10, 2015, convictions.

                                   I.

                  FACTUAL AND PROCEDURAL BACKGROUND



              The Defendant is accused of sexually assaulting L.M., his seven-year-old

niece, in late summer 2012 while she and two of her brothers were left alone with him

one night in his house. L.M. testified that she was sitting on the Defendant’s lap when he

started rubbing her vaginal area over her clothing and then took her hand and stuck it

down his pants. At the time, there was a blanket covering them from the neck down.

L.M.’s then twelve-year-old brother witnessed questionable hand movement under the

blanket.

              Upon learning that the Defendant may have sexually assaulted L.M., her

mother made a report to law enforcement and took L.M. to be interviewed by child

protective services. L.M. told child protective services about the Defendant touching her

private area over her clothing and making her touch his private area. The Defendant was

              1
                  Because the victim is related to the Defendant, we refer to him by the
initial of his last name. State v. Edward Charles L., 183 W.Va. 641, 645 n.1, 398 S.E.2d
123, 127 n.1 (1990); W.VA. R. APP. P. 40(e)(1).

                                            1

thereafter arrested for L.M.’s sexual assault, at which time he denied inappropriately

touching L.M.

             At trial, the State presented testimony from L.M. and her brother, who

recounted what transpired on the night of L.M.’s sexual assault. L.M.’s mother also

testified, claiming that L.M.’s behavior drastically changed after the night in question.

For example, she excessively washed her hands, was obsessed with “being clean on the

inside,” and would get dressed and undressed in the room furthest from the Defendant’s

house. The jury also heard from two adult witnesses, both of whom are related to the

Defendant and testified that he sexually assaulted them when they were children.

             On March 10, 2015, the jury found the Defendant guilty on each of the four

charges: two counts of sexual assault in the first degree and two counts of sexual assault

by a person in a position of trust. He was sentenced to an effective term of thirty to

ninety years in prison. He now appeals his jury convictions to this Court.


                                         II.

                                      ANALYSIS


             The Defendant challenges the circuit court’s admission of testimony under

West Virginia Rule of Evidence 404(b); its instructions to the jury; a comment the circuit

court made regarding the child victim, L.M., as a witness; and the sufficiency of the

evidence to support his convictions. We address these assignments of error in turn.

                                     A. Rule 404(b)

             The Defendant first argues the circuit court erred in admitting evidence of

his “other misconduct” under West Virginia Rule of Evidence 404(b). Before trial, the

                                            2

circuit court concluded that two adult relatives of the Defendant, Amanda R. and Sabrina

R., would be allowed to testify that he sexually assaulted them when they were little girls

to prove that he had a lustful disposition towards children when he sexually assaulted

L.M.


              Amanda R., age thirty years old, testified that when she was around L.M.’s

age, she woke up from a nap at the Defendant’s house to find his hand on her vagina over

her clothing. Sabrina R., forty-seven years old at the time of trial, testified that when she

was around L.M.’s age, the Defendant forced genital-to-genital contact on her over her

clothing and made her engage in oral sex with him in the house in which they were then

living. Noting the time lapse between Amanda R. and Sabrina R.’s allegations and his

2012 indictment pertaining to L.M., the Defendant asserts their testimony was too remote

in time to be admissible.


              As to the admissibility of a defendant’s other misconduct, West Virginia

Rule of Evidence 404(b) [2012], provides, in part:

                     (1) Prohibited Uses. Evidence of a crime, wrong, or
              other act is not admissible to prove a person’s character in
              order to show that on a particular occasion the person acted in
              accordance with the character. [However,] (2) . . . This
              evidence may be admissible for another purpose, such as
              proving motive, opportunity, intent, preparation, plan,
              knowledge, identity, absence of mistake, or lack of accident.

Moreover, evidence of a defendant’s sexual assault of a child on a different occasion may

be admitted to prove his/her lustful disposition towards children. As we have held:



                                             3

                      Collateral acts or crimes may be introduced in cases
              involving child sexual assault or sexual abuse victims to show
              the perpetrator had a lustful disposition towards the victim, a
              lustful disposition towards children generally, or a lustful
              disposition to specific other children provided such evidence
              relates to incidents reasonably close in time to the incident(s)
              giving rise to the indictment.2

              Rule 404(b) does not specifically mention remoteness in time as a factor

affecting admissibility of a defendant’s other crimes, wrongs, or other acts. However, the

remoteness of Rule 404(b) evidence, along with its similarity to a defendant’s present

charges, weighs on its probative value, as well as its danger of undue prejudice.3 The

“[t]iming of the Rule 404(b) bad conduct evidence should be a question of relevancy and

prejudice under Rules 401-403.”4


              The circuit court’s admission of Amanda R. and Sabrina R.’s testimony

under Rule 404(b) is subject to the following standard of review:

                      The standard of review for a trial court’s admission of
              evidence pursuant to Rule 404(b) involves a three-step
              analysis. First, we review for clear error the trial court’s
              factual determination that there is sufficient evidence to show
              the other acts occurred. Second, we review de novo whether
              the trial court correctly found the evidence was admissible for

              2
                  Syl. Pt. 2, in part, State v. Edward Charles L., 183 W.Va. 641, 398 S.E.2d
123 (1990).
              3
               State v. McGinnis, 193 W.Va. 147, 156 n.11, 455 S.E.2d 516, 525 n.11
(1994) (noting “the remoteness and similarity of the proffered evidence to the charged
crime” are “factors to be considered by a trial court in conducting its balancing under
Rule 403.”).
              4
           1 LOUIS J. PALMER, JR., ROBIN JEAN DAVIS & FRANKLIN D. CLECKLEY,
HANDBOOK ON EVIDENCE FOR WEST VIRGINIA LAWYERS § 404.04[2][c] (6th ed. 2015).

                                              4

              a legitimate purpose. Third, we review for an abuse of
              discretion the trial court’s conclusion that the “other acts”
              evidence is more probative than prejudicial under Rule 403.5

              Because the Defendant contends Amanda R. and Sabrina R.’s testimony

was too remote in time to be admissible, his argument pertains to the third step in this

analysis – whether the circuit court’s conclusion that the evidence was more probative

than prejudicial amounted to an abuse of discretion. Therefore,

                     Our function on this appeal is limited to the inquiry as
              to whether the trial court acted in a way that was so arbitrary
              and irrational that it can be said to have abused its
              discretion. In reviewing the admission of Rule 404(b)
              evidence, we review it in the light most favorable to the party
              offering the evidence, . . . maximizing its probative value and
              minimizing its prejudicial effect. 6

“The balancing of probative value against unfair prejudice is weighed in favor of

admissibility[.]”7 Indeed: “As a general rule remoteness [of Rule 404(b) evidence] goes

to the weight to be accorded the evidence by the jury, rather than to admissibility.”8


              Still, the Defendant argues that Amanda R. and Sabrina R.’s testimony

should have been automatically excluded from evidence due to the time-lapse between



              5
              State v. LaRock, 196 W.Va. 294, 310-11, 470 S.E.2d 613, 629-30 (1996)
(emphasis added).
              6
                  McGinnis, 193 W.Va. at 159, 455 S.E.2d at 528 (emphasis added).
              7
                  LaRock, 196 W.Va. at 312, 470 S.E.2d at 631.
              8
               Syl. Pt. 6, State v. Gwinn, 169 W.Va. 456, 288 S.E.2d 533 (1982); State v.
McIntosh, 207 W.Va. 561, 572, 534 S.E.2d 757, 769 (2000); State v. Rash, 226 W.Va.
35, 45, 697 S.E.2d 71, 81 (2010).

                                             5

his sexual assault of them and his 2012 indictment pertaining to L.M. He contends, “On

its face, such old evidence should have been disallowed.”9 We disagree.


              The Defendant’s argument for automatically excluding Amanda R. and

Sabrina R.’s testimony is flawed for two reasons: (1) it attempts to place a definite time-

limit on how remote is “too old” for Rule 404(b) evidence; and (2) it assumes that

remoteness in time of Rule 404(b) evidence, in itself, is sufficient to render it

inadmissible. We have been clear that “no exact limitation of time can be fixed as to

when prior acts are too remote to be admissible.”10 Accordingly, we have found a circuit

court did not abuse its discretion in admitting Rule 404(b) evidence which occurred

twenty-one years before the incidents giving rise to a defendant’s indictment.11 Other

jurisdictions have found even greater time lapses insufficient to render Rule 404(b)

evidence inadmissible.12




              9
                  Petitioner, Defendant’s Reply Brief at 4.
              10
                   McIntosh, 207 W.Va. at 572, 534 S.E.2d at 768 (quotations and citations
omitted).
              11
                State v. Parsons, 214 W.Va. 342, 347 & 350, 589 S.E.2d 226, 231 & 234
(2003) (finding circuit court did not abuse its discretion by admitting evidence that
defendant, a teacher, sexually assaulted other female students starting in 1959 when the
defendant’s present charges arose out of 1977 to 1980).
              12
                See, e.g., People v. Cottone, 195 Cal. App. 4th 245, 123 Cal. Rptr. 3d 892
(4th Dist. 2011) (Passage of 32 years did not render Rule 404(b) evidence of defendant’s
other sexual misconduct too remote.); Bryson v. State, 210 Ga. App. 600, 473 S.E.2d 352
(1996) (Passage of 31 years was not enough to render evidence of defendant’s other
sexual misconduct towards another child inadmissible).

                                               6

              Moreover, we have stated: “While remoteness in time may weaken the

probative value of evidence, such remoteness does not, in and of itself, necessarily justify

exclusion of the evidence.”13 Rather, Rule 404(b) evidence is rendered inadmissible by

remoteness in time only when it is so far removed from a defendant’s present charges that

it has lost its probative value, such that the probative value no longer outweighs its

danger of undue prejudice.14 In determining whether Rule 404(b) evidence is too remote

to be admissible, this Court “examines [all] the facts and circumstances of each case.”15


              Thus, we now turn to whether, after considering all the facts and

circumstances of this case, the circuit court’s admission of Amanda R. and Sabrina R.’s

testimony was so arbitrary and irrational that it was an abuse of discretion. No abuse of

discretion occurs when the evidence, despite its remoteness in time, was probative

enough and not too prejudicial to prove the purpose for which it was offered into

evidence. In comparing Rule 404(b) evidence’s probative value to its prejudicial effect,

we maximize its probative value and minimize its prejudicial effect.

              13
                McIntosh, 207 W.Va. at 573, 534 S.E.2d at 769 (quoting State v.
Burdette, 259 Neb. 679, 697, 611 N.W.2d 615 (2000)).
              14
                   See 1 LOUIS J. PALMER, JR., ROBIN JEAN DAVIS, & FRANKLIN D.
CLECKLEY, HANDBOOK ON EVIDENCE FOR WEST VIRGINIA LAWYERS § 404.04[2][c]
(“Timing of the Rule 404(b) bad conduct evidence should be a question of relevancy and
prejudice under Rules 401-403.”). See also Hart v. State, 2002 WY 163, 57 P.3d 348,
356 (2002) (“Remoteness in time renders the evidence inadmissible only if the
remoteness is so great that the evidence has no value.”); State v. Adams, 220 N.C. App.
319, 328, 727 S.E.2d 577, 584 (2012) (“[T]he prior crime must not be so remote [in time]
as to have lost its probative value.”) (internal quotations and citations omitted).
              15
                   LaRock, 196 W.Va. at 312, 470 S.E.2d at 631.

                                             7

              The circuit court conducted two pre-trial, in camera hearings in which it

heard testimony from Amanda R. and Sabrina R., and assessed whether their testimony

would be admissible at trial. The circuit court thereafter concluded: “the evidence is

relevant . . . as the evidence is similar in nature to the charged conduct in this matter by

(1) the age of the female children; (2) that the children were female; (3) that the children

were relatives; and (4) that the contact was similar in nature.” The circuit court then

considered the Defendant’s objection to the remoteness in time of the evidence, and

found that, “pursuant to Rule 403 of the West Virginia Rules of Evidence, . . . the

probative value of the noticed Rule 404(b) evidence outweighs its prejudicial effect upon

the Defendant.”


              The circuit court noted striking similarities between the Defendant’s sexual

assaults on Amanda R., Sabrina R., and L.M. Each of these victims were younger female

relatives of the Defendant who were seven to ten years old at the time of their sexual

assault. The sexual touching generally involved topical contact with the victim’s genitals

over her clothing and took place in the house in which the Defendant was living at the

time. Significantly, as to Sabrina R., the sexual assault of Amanda R. in the intervening

years enhanced her testimony’s probative value.        Likewise, in affirming the circuit

court’s admission of Rule 404(b) evidence in State v. Rash, 226 W.Va. at 42, 697 S.E.2d

at 82, we stated: “The circuit court noted many striking similarities between the two

offenses, including the physical characteristics of the victims, their age at the time of the

offense, the fact that the Appellant’s girlfriend was sleeping . . . when the alleged abuse


                                             8

occurred.” When we affirmed the circuit court in State v. McIntosh, 207 W.Va. at 574,
534 S.E.2d at 770, we noted: “The other bad act evidence in the present case involved

substantially similar conduct, similar locations, similar circumstances, and similar

methods to the offenses charged.”


             Under the facts and circumstances of this case, Amanda R. and Sabrina R.’s

testimony was probative for the purpose of establishing the Defendant’s lustful

disposition towards children, and its probative value outweighed its prejudicial effect.

Significant to this outcome are the striking similarities between the Defendant’s sexual

assault of Amanda R., Sabrina R., and L.M. Moreover, as to Sabrina R., the sexual

assault of Amanda R. in the intervening years enhanced her testimony’s probative value.

The circuit court’s admission of Amanda R. and Sabrina R.’s testimony was not so

arbitrary and irrational that it was an abuse of discretion. Accordingly, we decline the

Defendant’s invitation to reverse his convictions on the ground of Rule 404(b).16



      16
         The Defendant raises two additional assignments of error regarding the circuit
court’s admission of Amanda R. and Sabrina R.’s testimony under Rule 404(b): (1) he
claims an excessive amount of time at trial was devoted to the Rule 404(b) testimony;
and (2) he contends that because he was a juvenile when he sexually assaulted Sabrina
R., admission of Sabrina R.’s testimony violated a public policy protecting his
confidentiality. Both of these arguments fail.

       In this case, the State presented only two Rule 404(b) witnesses, and a review of
the record shows that the prosecution did not spend an inordinate amount of time on the
substance of their testimony. Additionally, the Defendant has cited to no authority
supporting his position that there is a public policy against introducing evidence of the
uncharged sexual assaults he committed as a juvenile. He relies on West Virginia Code
Section 49-5-17 – which was recodified in West Virginia Code Section 49-5-103 [2015]
– and cases citing thereto to support his contention. The statute addresses the
                                            9

                            B. Closed-Circuit Jury Instruction

              The Defendant next argues the circuit court improperly instructed the jury

regarding his absence from the courtroom during L.M.’s testimony. Prior to trial, using

the statutory procedure in West Virginia Code Section 62-6B-1, et seq., to protect child

witnesses, the circuit court determined that L.M. could testify by closed-circuit television

outside the Defendant’s physical presence. The Defendant elected to leave the courtroom

during L.M.’s testimony, which, under Section 62-6B-1, required L.M. to testify in the

courtroom before the jury.17

              When a defendant elects to leave the courtroom prior to a child’s testimony

under Section 62-6B-1, the defendant is entitled to a jury instruction that his/her absence

from the courtroom is solely for the child’s convenience and for the jurors to infer

anything else would be a violation of their oath. West Virginia Code Section 62-6B-4(c)

[2013] provides:

                     In every case where the provisions of the article are
              used, the jury, at a minimum, shall be instructed, unless such
              instruction is waived by the defendant, that the use of live,


confidentiality and public disclosure of juvenile records arising from charged offenses. It
in no way affects the admissibility under Rule 404(b) of uncharged offenses committed
as a juvenile in an adult criminal proceeding. See generally Young v. State, 106 So. 3d
775, 778 (Miss. 2012) (Rule 404(b) evidence that defendant, now thirty-five years old,
sexually assaulted another child when he was fifteen years old was admissible, given the
similarity of the sexual assault to the defendant’s present charges.). Therefore, under the
facts of this case, the circuit court did not violate public policy by admitting Sabrina R.’s
testimony that he sexually assaulted her when he was a juvenile.


              17
                   W.VA. CODE § 62-6B-4(b)(2) [2013].

                                             10

              closed-circuit television is being used solely for the child’s
              convenience, that the use of the medium cannot as a matter of
              law and fact be considered as anything other than being for
              the convenience of the child witness and that to infer anything
              else would constitute a violation of the oath taken by the
              jurors.18

              The Defendant had already left the courtroom by the time L.M. was called

to the witness stand. Before her direct examination, the circuit court instructed the jury

as follows:

                      [I]f you will notice, [the Defendant] is not in the
              courtroom at this time. He has elected to appear by closed
              circuit during the testimony of this particular witness. He will
              be returning to the courtroom when her testimony is finished.

              The circuit court did not instruct the jury that the Defendant’s absence from

the courtroom was solely for L.M.’s convenience and that to infer anything else would be

a violation of the oath taken by the jurors. The Defendant claims that he never waived,

expressly or impliedly, his right to the jury instruction outlined in Section 62-6B-4(c),

even though he did not raise an objection at trial or tender an instruction corresponding to

Section 62-6B-4(c).

              He now argues that this Court should reverse his convictions on the ground

of the circuit court’s failure to follow Section 62-6B-4(c)’s unambiguous terms. We have

held: “To trigger application of the ‘plain error’ doctrine, there must be (1) an error; (2)




              18
                   Emphasis added.

                                            11

that is plain; (3) that affects substantial rights; and (4) seriously affects the fairness,

integrity, or public reputation of the judicial proceedings.”19

                 In response, the State asserts the Defendant waived his right to Section 62­

6B-4(c)’s jury instruction. It calls our attention to the following discourse between the

circuit court and the Defendant’s counsel,20 which occurred outside the jury’s presence

but before the Defendant left the courtroom:

                         COURT: [Counsel], do you want me to instruct the
                 jury as to what’s going on, where your client is, etcetera? I
                 will give them a special instruction if you will write that out.
                 I will tell them what you want me to tell them or what you
                 fashion on your own, either way.

                          COUNSEL: If you’ve got something;

                         COURT: I don’t have a written instruction, . . . but I’m
                 going to tell the jury what you want me to tell them, if
                 anything. If you don’t want me to tell them anything I won’t.
                 It will be your choice as to what you want me to do and to
                 what extent you want me to –

                        COUNSEL: I’ll defer to the Court. I guess they would
                 wonder what happened to [the Defendant] and just say
                 pursuant to the Rule he’s elected to absence [sic] himself
                 from the courtroom during the testimony of the child.21

                         COURT: I can tell the jury that – You’re saying to just
                 tell them that he’s elected to be absent from the courtroom
                 during the child’s testimony?

                          COUNSEL: That’s fine.
                 19
                      Syl. Pt. 7, State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995).
                 20
                      The Defendant’s counsel on appeal did not represent him before the
circuit court.
                 21
                      Emphasis added.

                                                 12

Shortly thereafter, the Defendant was escorted, as agreed, to another room where he had

electronic means of communicating with his lawyer and viewing L.M.’s testimony by

closed-circuit television. After ensuring the Defendant had communication with his

lawyer, the circuit court continued the conversation:

                     COURT: [Counsel], have you decided what you want
              me to say to the jury?

                      COUNSEL: What we talked about before is fine. Just
              tell them pursuant to the Code he’s elected –

                     COURT: That the Defendant has elected to be out of
              the presence of the witness?

                     COUNSEL: Yes.

              The jury then returned to the courtroom, and the circuit court gave the

instruction, as requested by the Defendant’s counsel, that he chose to leave the courtroom

during L.M.’s testimony. Immediately thereafter, the circuit court asked the Defendant’s

lawyer if that instruction was sufficient, to which the Defendant’s lawyer again

responded, “yes.”

              In short, the record is clear that the Defendant’s lawyer told the circuit court

how he wished the jury to be instructed. He actively contributed to the deviation from

Section 62-6B-4(c). Now, he seeks reversal on that ground.

              We have stated: “A litigant may not silently acquiesce to an alleged error,

or actively contribute to such error, and then raise that error as a reason for reversal on




                                             13

appeal.”22 In a similar case, State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995), we

rejected a defendant’s assertion that the circuit court committed plain error by failing to

properly instruct the jury. In that case, we noted that: “[T]he trial court asked defense

counsel whether he wanted to offer any instructions. . . . counsel for the defendant

explicitly stated to the trial judge that he was satisfied with the instructions as proposed

by the court and that he had no objection to any portion of the jury charge.”23

               The record is clear that the Defendant waived his right to the jury

instruction under Section 62-6B-4(c). Therefore, the circuit court did not commit plain

error by failing to provide it.

                     C. Circuit Court’s Comment on L.M.’s Competency

               The Defendant’s next assignment of error also pertains to L.M. as a

witness.    While L.M. was on the witness stand, but immediately before her cross-

examination, the circuit court commented: “[T]he Court will make a finding that [L.M.]

is a competent witness and knows the difference between the truth and a lie.” There was

no objection by either party to the competency of the child as a witness; therefore, the

comment by the judge was unnecessary and gratuitous.

               The Defendant asserts the circuit court’s comment was an impermissible

credibility determination. The Defendant did not timely object to the comment, but he

asserts it is a ground for this Court to reverse his convictions under our “plain error”

               22
                    McIntosh, 207 W.Va. at 572, 534 S.E.2d at 768 (quotations and citations
omitted).
               23
                    Miller, 194 W.Va. at 17, 459 S.E.2d at 128.

                                               14

doctrine. “To trigger application of the ‘plain error’ doctrine, there must be (1) an error;

(2) that is plain; (3) that affects substantial rights; and (4) seriously affects the fairness,

integrity, or public reputation of the judicial proceedings.”24

              We disagree that the circuit court’s comment on L.M.’s competency was a

credibility determination, thus meriting reversal under our “plain error” doctrine. The

statement that L.M. knew the difference between the truth and a lie went to her

competency to testify, not her tendency to tell the truth. As we have stated: “the tests of

the competency of a young child witness consist of the following: . . . (5) an

understanding of the obligation to speak the truth on the witness stand.”25

              Our conclusion on this matter might have been different had the circuit

court commented on L.M.’s credibility or stated that L.M.’s testimony would be truthful.

But it said nothing of the sort. On the record, we find the circuit court committed no

plain error in its unobjected-to finding that L.M. was a competent witness who knew the

difference between the truth and a lie.

                               D. Sufficiency of the Evidence

              The Defendant was convicted on four charges: (1) two counts of sexual

assault in the first degree under West Virginia Code Section 61-8B-7 [2006], and (2) two

counts of sexual assault by a person in a position of trust under West Virginia Code

Section 61-8D-5 [2010]. To support the Defendant’s convictions under Section 61-8B-7,

              24
                   Syl. Pt. 7, Miller, 194 W.Va. 3, 459 S.E.2d 114.
              25
                 State v. Jones, 178 W.Va. 519, 521 n.2, 362 S.E.2d 330, 332 n.2 (1987)
(citation omitted).

                                              15

the State had to prove that he, “being fourteen years old or more, subject[ed] another

person to sexual contact who is younger than twelve years old.”26 As to his convictions

under Section 61-8D-5, the State had to prove that he subjected L.M. to sexual contact

while he was a “parent, guardian, or custodian of or another person in a position of trust

in relation to [her].”27 His final assignment of error is that the evidence against him was

insufficient to support convictions under either of these statutes.

              In assessing the Defendant’s attack on the sufficiency of the evidence, we

abide by the following standard of review:

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct
              or circumstantial, in the light most favorable to the
              prosecution and must credit all inferences and credibility
              assessments that the jury might have drawn in favor of the
              prosecution. The evidence need not be inconsistent with every
              conclusion save that of guilt so long as the jury can find guilt
              beyond a reasonable doubt. Credibility determinations are for
              a jury and not an appellate court. Finally, a jury verdict
              should be set aside only when the record contains no
              evidence, regardless of how it is weighed, from which the
              jury could find guilt beyond a reasonable doubt. To the extent
              that our prior cases are inconsistent, they are expressly
              overruled.28

              As to his conviction for sexual assault in the first degree under Section 61­

8B-7, the Defendant argues the State failed to prove the element of “sexual contact.” He


              26
                   W.VA. CODE § 61-8B-7(a)(3).
              27
                   W.VA. CODE § 61-8D-5(a).
              28
                   Syl. Pt. 3, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).

                                              16

contends the only first-hand evidence that he subjected L.M. to sexual contact was her

own testimony. He notes several minor inconsistencies in L.M.’s story, and he claims her

testimony might be, in part, the product of coaching.

              We have held: “A conviction for any sexual offense may be obtained on the

uncorroborated testimony of the victim, unless such testimony is inherently incredible,

the credibility is a question for the jury.”29 Despite the Defendant’s accusation that L.M.

was coached, the record contains no basis to find L.M.’s testimony was inherently

incredible. She testified at trial that the Defendant touched her vaginal area over her

clothing and caused her to touch his private area as well. The State also produced

testimony from L.M.’s mother regarding her change in behavior after the night in

question, L.M.’s brother regarding questionable hand movement under L.M.’s blanket

when she was sitting on the Defendant’s lap, and an excerpt from L.M.’s journal in which

she wrote about the Defendant sexually assaulting her. Thus, the jury had a sufficient

evidence to find that the Defendant subjected L.M. to sexual contact.

              The Defendant also argues the State had insufficient evidence to convict

him under Section 61-8D-5. This statute imposes enhanced punishment for acts of sexual

assault by “parent[s], guardian[s] or custodian[s] or other person[s] in a position of trust

in relation to a child under his or her care, custody or control.”30 At trial, there was

testimony that the sexual assault occurred at the Defendant’s house, when he was left

              29
                   Syl. Pt. 5, State v. Beck, 167 W.Va. 830, 286 S.E.2d 234 (1981).
              30
                 State v. Longerbeam, 226 W.Va. 535, 538, 703, S.E.2d 307, 310 (2010)
(brackets in original).

                                              17

alone with L.M. and two of her brothers (the oldest being twelve years old). The

Defendant asserts that the care, custody, and control of L.M. rested with her twelve-year­

old brother.

               We have held: “The question of whether a person charged with a crime

under West Virginia Code § 61–8D–5 (2010) is a custodian or person in a position of

trust in relation to a child is a question of fact for the jury to determine.” When sexual

assault of a child occurs at a defendant’s residence while he/she is supervising the child,

that instance may be relied upon to establish that the defendant was a “person in a

position of trust,” in the context of West Virginia Code Section 61-8D-5 [2010].31 The

testimony of L.M., her brother, and her mother, as found credible by the jury, was that the

Defendant sexually assaulted L.M. at his house while watching her in a supervisory

capacity. Therefore, the jury had a sufficient basis to find that the Defendant was a

“person in a position of trust” in relation to L.M., and the evidence was sufficient to

support his conviction under Section 61-8D-5.


                                         III.

                                     CONCLUSION





               31
                 Longerbeam, 226 W.Va. at 541-42, 703 S.E.2d at 313-14 (“[T]he only
evidence that the State relies upon as proof that Appellant occupied the temporally
relevant status of a ‘person in a position of trust’ with regard to the victim on the date in
question is prior instances of supervision of Marissa G. that took place at the residence of
Appellant and his wife. . . . [T]hose instances could be relied upon to establish that there
were occasions when Appellant was responsible for the ‘general supervision’ of the
victim’s ‘welfare[.]’”).

                                             18

             On the facts presented in this case, we find the circuit court committed no

reversible error. Therefore, we affirm his March 10, 2015, convictions.




                                           19